

113 HR 3904 IH: To reduce the period of the availability of allowances for former Speakers of the House of Representatives to one year, beginning on the date of the expiration of an individual’s service as Speaker.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3904IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Barrow of Georgia introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo reduce the period of the availability of allowances for former Speakers of the House of Representatives to one year, beginning on the date of the expiration of an individual’s service as Speaker.1.Timing of availability of allowances for former Speakers(a)1-Year Period of Availability; Period To Begin Upon Expiration of Service as SpeakerSection 8(2) of House Resolution 1238, Ninety-first Congress, agreed to December 22, 1970 (as enacted into permanent law by chapter VIII of the Supplemental Appropriations Act, 1971) (2 U.S.C. 31b–7(2)) is amended by striking for 5 years, commencing at the expiration of the term of office of the individual as a Representative in Congress and inserting the following: for 1 year, commencing at the expiration of the individual’s service as Speaker.(b)Conforming Amendments(1)Use of officeThe first section of House Resolution 1238, Ninety-first Congress, agreed to December 22, 1970 (as enacted into permanent law by chapter VIII of the Supplemental Appropriations Act, 1971) (2 U.S.C. 31b–1(a)), is amended—(A)by striking the expiration of his term of office as a Representative in Congress and inserting the expiration of the individual’s service as Speaker of the House of Representatives; and(B)by striking his incumbency in office as a Representative in Congress and as Speaker and inserting the individual’s incumbency in office as Speaker.(2)Availability of allowanceSection 2 of such House Resolution (2 U.S.C. 31b–2) is amended—(A)by striking the expiration of his term of office as a Representative in Congress and inserting the expiration of the individual’s service as Speaker of the House of Representatives; and(B)by striking his incumbency in office as a Representative in Congress and as Speaker and inserting the individual’s incumbency in office as Speaker.(3)Franked mailSection 4 of such House Resolution (2 U.S.C. 31b–4) is amended by striking the expiration of his term of office as a Representative in Congress and inserting the expiration of the individual’s service as Speaker of the House of Representatives.(4)Additional staffSection 5 of such House Resolution (2 U.S.C. 31b–5) is amended—(A)by striking his incumbency in office as a Representative in Congress and as Speaker and inserting the individual’s incumbency in office as Speaker; and(B)by striking the expiration of the term of office of the Speaker as a Representative in Congress and inserting the expiration of the individual’s service as Speaker.2.Effective dateThe amendments made by this Act shall apply with respect to any individual who is a former Speaker of the House of Representatives at any time before, on, or after the date of the enactment of this Act.